DETAILED ACTION
The communication dated 7/30/2019 has been entered and fully considered.
Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 12, 15, and 19-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brumfield U.S. Publication 2015/0034128 (henceforth referred to as Brumfield).
As for claim 1, Brumfield teaches a heat exchanger tube cleaning tool (paragraph [0015]; Fig. 1: part 10), equivalent to the claimed cleaning device, comprising: a base (paragraph [0016]; Fig. 1: part 18); a primary arm (paragraph [0016]; Fig. 1: part 20), equivalent to the claimed arm, operatively engaged with base 18 and being selectively rotatable about an axis (paragraph [0017]; Fig. 1); and a water line (paragraph [0019]; Fig. 1: part 43), equivalent to the claimed at least one hose, carried on primary arm 20 (paragraph [0019]; Fig. 1).
Examiner regards what the claimed cleaning device is for as intended use of the apparatus’ structure. Base 18 would be capable of being oriented parallel to a tube face (paragraph [0015]; Fig. 1: part 16), equivalent to the end plate, of a heat exchanger (paragraph [0015]; Fig. 1: part 12) or other device forming tubes (paragraph [0015]; Fig. 1: part 14), equivalent to the plurality of tubes, that periodically need to be cleaned, and oriented at right angles to tubes 14 (paragraphs [0018]-[0020]; Figs. 1-6). The axis would be capable of being oriented parallel to tubes 14 (paragraph [0017]; Fig. 1). Water line 43 would be capable of being adapted to be selectively positioned above holes formed in tube face 16 of heat exchanger 12 (paragraphs [0018]-[0020]; Figs. 1-2). Apparatus claims cover what a device is, not what a device does. An apparatus claim may be unobvious even if it operates in the same way as the prior art, as long as there are structural differences. Hewlett-Packard Co. v. Bausch & Lomb Inc. 15 USPQ 2d 1525 (Fed. Cir. 1990).
As for claim 4
As for claim 5, Brumfield further teaches a gear box (paragraph [0017]; Fig. 1: part 34), equivalent to the claimed gear assembly, interposed between first air motor 32 and primary arm 20 (paragraph [0017]; Fig. 1).
As for claim 12, Brumfield teaches a method of cleaning a heat exchanger (paragraph [0015]; Fig. 1: part 12) comprising: securing a base (paragraph [0016]; Fig. 1: part 18) of a heat exchanger tube cleaning tool (paragraph [0015]; Fig. 1: part 10), equivalent to the claimed cleaning device, perpendicular to tubes (paragraph [0015]; Fig. 1: part 14), equivalent to the claimed plurality of tube bores, that each open in a tube face (paragraph [0015]; Fig. 1: part 16), equivalent to the claimed end plate, of heat exchanger 12; selectively rotating a primary arm (paragraph [0016]; Fig. 1: part 20), equivalent to the claimed arm, operatively engaged with base 18 about an axis oriented parallel to tubes 14 (paragraph [0017]; Fig. 1); separately aligning a water line (paragraph [0019]; Fig. 1: part 43), equivalent to the claimed at least one hose, carried by primary arm 20 with each of tubes 14 (paragraphs [0018]-[0020]; Figs. 1-2); and delivering a high pressure fluid through water line 43 (paragraphs [0018]-[0020]; Figs. 1-2).
As for claim 15, Brumfield further teaches rotating primary arm 20 with a first air motor (paragraph [0017]; Fig. 1: part 32), equivalent to the claimed first motor, via a gear box (paragraph [0017]; Fig. 1: part 34), equivalent to the claimed gear assembly.
As for claim 19, Brumfield further teaches keeping water line 43 parallel to tubes 14 as primary arm 20 rotates about the axis (paragraphs [0018]-[0020]; Figs. 1-2).
As for claim 20, Brumfield further teaches cleaning buildup from tubes 14 utilizing the high pressure fluid (paragraphs [0018]-[0020]; Figs. 1-2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3, 6, 9-10, 13-14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Brumfield U.S. Publication 2015/0034128 (henceforth referred to as Brumfield) in view of Crock et al. U.S. Publication 2012/0067370 (henceforth referred to as Crock).
Brumfield teaches the features as per above.
As for claim 2, Brumfield further teaches a moveable member (paragraph [0016]; Fig. 1: part 42), equivalent to the claimed first carriage assembly, operatively engaged with primary arm 20 (paragraph [0016]; Fig. 1), moveable member 42 being selectively 
Brumfield differs from the instant claims in failing to teach that moveable member 42 is linearly movable.
Crock, however, teaches a similar assembly (paragraph [0030]; Fig. 2: part 10). Crock teaches that the lance tram (paragraph [0043]; Fig. 2: part 40), equivalent to the claimed first carriage assembly, is linearly movable (paragraphs [0043] and [0049]; Figs. 2-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the moveable member taught by Brumfield with the linear movement taught by Crock to achieve the predictable result of a heat exchanger tube cleaning tool comprising a primary arm wherein the moveable member is linearly movable arm as a mere substitution of equivalents. It is old and well known to substitute one functioning component, like a moveable member, for another equally-functioning part, due to size/space design criteria, the manufacturing expense thereof, or purely for aesthetics (See MPEP § 2144.06, II. Substituting Equivalents Known For The Same Purpose). All of the claimed elements were known in the prior art and one of ordinary skill in the art before the effective filing date of the claimed invention could have combined the elements as claimed by known methods with no change in their respective functions, and the combination of known old elements into a single device would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.
As for claim 3, Brumfield and Crock further teach that linear movement of moveable member 42 causes a corresponding linear movement of water line 43 (Brumfield paragraphs [0018]-[0020], Figs. 1-2; Crock paragraphs [0043] and [0049], Figs. 2-3).
As for claim 6, Crock further teaches a drive clutch (paragraph [0051]), equivalent to the claimed slip clutch, intermediate gear box 34 (paragraph [0051]; Fig. 14: parts 201-202) and the x-axis oriented track (paragraph [0039]; Fig. 2: part 26), analogous to the claimed arm, the drive clutch being adapted to slip when an overload of torque occurs (paragraph [0051]; Fig. 14).
As for claim 9, Crock further teaches that the drive clutch does not maintain phase between input and output (paragraph [0051]).
As for claim 10, Brumfield further teaches an air motor (paragraph [0023]; Fig. 3: part 70), equivalent to the claimed second motor, for driving moveable member 42 (paragraphs [0018] and [0022]-[0023]; Figs. 1-3).
As for claim 13, Brumfield further teaches operatively engaging a moveable member (paragraph [0016]; Fig. 1: part 42), equivalent to the claimed first carriage assembly, and primary arm 20 (paragraph [0016]; Fig. 1); and selectively moving moveable member 42 in a plane parallel to tube face 16 and relative to base 18 (paragraphs [0018]-[0021]; Figs. 1-2).
Brumfield differs from the instant claims in failing to teach that moveable member 42 is linearly movable.
Crock, however, teaches a similar assembly (paragraph [0030]; Fig. 2: part 10). Crock teaches that the lance tram (paragraph [0043]; Fig. 2: part 40), equivalent to the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the moveable member taught by Brumfield with the linear movement taught by Crock to achieve the predictable result of a heat exchanger tube cleaning tool comprising a primary arm wherein the moveable member is linearly movable arm as a mere substitution of equivalents. It is old and well known to substitute one functioning component, like a moveable member, for another equally-functioning part, due to size/space design criteria, the manufacturing expense thereof, or purely for aesthetics (See MPEP § 2144.06, II. Substituting Equivalents Known For The Same Purpose). All of the claimed elements were known in the prior art and one of ordinary skill in the art before the effective filing date of the claimed invention could have combined the elements as claimed by known methods with no change in their respective functions, and the combination of known old elements into a single device would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.
As for claim 14, Brumfield and Crock further teach linearly moving water line 43 in unison with moveable member 42 (Brumfield paragraphs [0018]-[0020], Figs. 1-2; Crock paragraphs [0043] and [0049], Figs. 2-3).
As for claim 16
As for claim 18, Brumfield further teaches moving moveable member 42 with (paragraphs [0018] and [0022]-[0023]; Figs. 1-3) an air motor (paragraph [0023]; Fig. 3: part 70), equivalent to the claimed second motor.

Allowable Subject Matter
Claims 7-8, 11, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384.  The examiner can normally be reached on M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711